On Rehearing.
Harrison, J.,
delivered the opinion of the court.
This petition for rehearing was granted solely for the purpose of having further argument upon the question, whether or not the present controversy between the Federal government and the general creditors of the Wm. R. Trigg Co. with respect to the vessels “Mohawk” and “Galveston,” had been previously decided adversely to the government and in favor of the general creditors, and was, therefore, as to this appeal res judicata.
This court by its opinion rendered on the 13th day of June, 1912, held that this question was not res judicata. In the opinion then handed down we said: “An examination of the record and the opinion of this court on the former appeal in the case of Hawes & Co. v. Trigg Co., *279supra, shows very clearly that the question now raised between the United States and the general creditors of the Trigg Company was not considered or intended to be dealt with at that time. The only questions then under consideration were those dealt with in determining the controversy between the supply li’en creditors of the Trigg Company and the United States.”
The present argument, which has been given due consideration, has confirmed us in the conclusion that neither the opinion of this court in Hawes & Co. v. Trigg Co., 110 Va. 165, 65 S. E. 538, nor that of the Supreme Court in United States v. Ansonia Brass and Copper Co., 218 U. S. 452, 31 Sup. Ct. 49, 54 L. Ed. 1107, decideü or intended to decide any question between the United States and the general creditors of the Wm. R. Trigg Co. The rights of such general creditors were not in issue in the case of Hawes & Co. v. Trigg Co., supra, were not presented on that appeal, were not necessarily involved therein and were in no way considered or affected by that decision, or by the decision, affirming the same, of the Supreme Court in U. S. v. Brass & Copper Co., supra. The questions involved in the present appeal have been fully dealt with in the opinion of this court handed down June 13, 1912, and the decree then pronounced by this court must, for the reasons there given, be adhered to.

Reversed.